                  Case 20-10342-LSS             Doc 6      Filed 11/11/20     Page 1 of 2




DAVIDOFF HUTCHER & CITRON LLP
Attorneys for DGC Capital Contracting Corp.
605 Third Avenue
New York, New York 10158
(212) 557-7200
ROBERT L. RATTET, ESQ.
jsp@dhclegal.com
JAMES B. GLUCKSMAN, ESQ.
jbg@dhclegal.com

                         UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE
-------------------------------------------------------------------X
In re:

In re Delaware BSA, LLC,                                               Chapter 11
                                                                       Case No. 20-10342 (LSS)
                                    Debtors.                           (Jointly Administered)
-------------------------------------------------------------------X


    NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF DOCUMENTS

        PLEASE TAKE NOTICE THAT, pursuant to Rules 9010 and 2002 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Davidoff Hutcher & Citron LLP

hereby appears as counsel to creditor St. Stephen’s Episcopal Church, in connection with the

Chapter 11 case of Boy Scouts of America et al. It is requested that copies of any and all notices,

pleadings, and orders be sent to:

                                   DAVIDOFF HUTCHER & CITRON LLP
                                            605 Third Avenue
                                     New York, New York 10158
                                    Attn: Jonathan S. Pasternak, Esq.
                                       James B. Glucksman, Esq.
                                            rlr@dhclegal.com
                                           jbg@dhclegal.com
                                       Telephone: 914-381-7400
                                       Facsimile: 914-381-7406

        PLEASE TAKE FURTHER NOTICE, that, pursuant to Rules 2002 and 9007 of the

Federal Rules of Bankruptcy Procedure, the foregoing request includes not only the notice and
                Case 20-10342-LSS         Doc 6     Filed 11/11/20     Page 2 of 2




papers referred to in the rules specified above, but all other notices, papers and documents,

including but not limited to: copies of any application, motion, petition, pleading, request,

complaint or demand, whether formal or informal, whether written or oral, and whether

transmitted or conveyed by mail, hand delivery, telephone, telegraph, telex or otherwise, which

affects the above-captioned debtors (the “Debtors”), property in the possession, custody or

control of the Debtors or the above referenced cases.

Dated: New York, New York
       November 11, 2020


                                              DAVIDOFF HUTCHER & CITRON LLP
                                              Attorneys for St. Stephens’s Episcopal Church
                                              605 Third Avenue
                                              New York, New York 10158
                                              (212) 557-7200


                                              By: /s/ James B. Glucksman
                                                 ROBERT L. RATTET
                                                 JAMES B. GLUCKSMAN
